[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION Re: MOTION FOR CONTEMPT (#143) CT Page 10272
The defendant has brought a Motion for Contempt dated August 6, 1992 and filed August 10, 1992 alleging that the plaintiff failed to make any periodic alimony payments since July 13, 1992.
The defendant obtained a modification of the alimony order entered January 28, 1992, retroactively effective as of October 7, 1991,1 increasing the weekly sum from $200 to $300. Since the modification created an arrearage of $1,700, the memorandum ordered the arrears paid at the rate of $100 weekly.
The parties have used Friday of each week as the due date. The defendant acknowledged the plaintiff was current as of the January 31, 1992 due date.
Beginning with the due date of February 7, 1992 through August 6, 1992, the plaintiff paid by check the following amounts:
Ck. #     835               $   200 840                   200 841                   200 844                   200 2/20/92  2874                    50 846                 1,050 857                   400 860                   400 861                   400 875                   400 877                   800 878                   800 886                   400 889                   400 892                   400 894                   400 897                   400 907                   400 6/18/92   --- numbers           400 6/25/92   --- missing           400 CT Page 10273 915                   400 918                   800 930                 1,200 ------- TOTAL              $10,700
The last check #930, dated August 4, 1992, was deposited on August 7, 1992. For that period of February 7, 1992 through August 7, 1992, a total of 27 weeks, the plaintiff was obliged to pay $300 weekly plus $100 for 17 weeks, a total of $9,800.
After excluding the last payment of $1,200 deposited on August 7, 1992, the plaintiff had paid $9,500 through check #918 which the defendant deposited on July 16th. To and including the due date of July 31, the plaintiff was obliged to pay $9,500. Therefore, on July 31, 1992, the plaintiff was current in his periodic alimony order. On August 10, 1992, the plaintiff not only was current, but had prepaid through the payment due on August 28, 1992.
After August 10, 1992, the plaintiff paid the following:
ck. #  933                            $1,200 942                               400 11/2                                   1,000 11/6                                     100 ck. #  1107                              500 ------ TOTAL                                 $3,200
After this last sum is applied to the due dates of September 4th through November 6th inclusive, 10 weeks, the plaintiff is still prepaid $200.
The defendant's motion is
HARRIGAN, J.